DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per preliminary amendment 8/7/20, claims 1-16 are currently pending in the application.

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuzawa et al. (US 4,749,778).
Fukuzawa teaches a 2-cyanoacrylate composition which comprises (A) a 2-cyanoacrylate compound and (B) a carbonate compound selected from the group consisting of dialkyl carbonates, alkylene carbonates, alkyne carbonates, alkylene glycol bisalkyl carbonates and trihydric alcohol trisalkyl carbonates (Ab.), with ethylene carbonate (reads on water soluble compound) disclosed as the most important species of carbonate compound (B) (col. 3, lines 9-31). Additionally, Examples 1-11 in TABLE 1 and Examples 24-26 in TABLE 3 are all drawn to adhesive compositions comprising ethyl 2-cyanoacrylate and ethylene carbonate, while Examples 36-38 in TABLE 3 are drawn to adhesive compositions comprising ethoxyethyl 2-cyanoacrylate and ethylene carbonate. It is noted that ethylene carbonate of disclosed Examples is recited in instant claim 14 as a water-soluble compound, and ethyl 2-cyanoacrylate and ethoxyethyl 2-cyanoacrylate of Examples are disclosed as the 2-cyanoacrylate compound in instant claim 13. Furthermore, the amount of ethylene carbonate in Examples 1-7, 24, 25, 36 and 37 also fall within the range recited in instant claim 11, and therefore, meet the compositional limitations of adhesives within the scope of the claimed invention. Additionally, given that the original specification does not identify any feature that results in the claimed effect or physical property outside of the presence of the claimed components in claimed amounts, the claimed water absorption rate, elution rate, transparency and haze must be inherent to the cured product of Examples 1-7, 24, 25, 36 and 37 of Fukushima (claims 1-4, 7-10).
With regard to claim 5, Fukuzawa teaches Examples 1-7, 24, 25, 36 and 37 comprising ethylene carbonate having a solubility parameter within the claimed range. It is noted that according to TABLE 1 of the instant specification, the solubility parameter of ethylene carbonate is 11.20.
With regard to claim 6, Fukuzawa teaches Examples 1-7, 24, 25 comprising ethyl 2-cyanoacrylate and Examples 36 and 37 comprising ethoxyethyl 2-cyanoacrylate, having a solubility parameter within the claimed range. It is noted that according to TABLE 1 of  the instant specification, the solubility parameter of ethyl 2-cyanoacrylate is 11.35 and that of ethoxyethyl 2-cyanoacrylate is 10.81.
With regard to claims 11 and 14, Examples 1-7, 24, 25, 36 and 37 in Fukuzawa include ethylene carbonate within claimed range.
With regard to claims 12 and 13, Fukuzawa teaches ethyl 2-cyanoacrylate, i.e. alkyl-2-cayanoacrylate compound, and ethoxyethyl 2-cyanoacrylate, i.e. 2-cayanoacrylate compound having an ether bond. 
With regard to claims 15 and 16, the disclosed compositions in Fukuzawa meets the claimed compositional limitations and therefore, must be capable of being used for temporary fixation or for a teaching material. The limitations “for temporary fixation” and “for a teaching material” are intended use limitations of the claimed adhesive composition. As such, the intended use language must result in a structural difference to patentably distinguish over the prior art. If the prior art structure or composition is capable of performing the intended use, then it meets the claim. MPEP 2111.02.
In light of above, presently cited claimed are anticipated by the reference.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzawa et al. (US 4,749,778).
The discussion with regard to Fukuzawa in paragraph 6 above is incorporated herein by reference. As the as the cyanoacrylate compound (A), Fukuzawa teaches methyl 2-cyanoacrylate, ethyl 2-cyanoacrylate, propyl 2-cyanoacrylate, , butyl 2-cyanoacrylate, methoxyethyl 2-cyanoacrylate, ethoxyethyl 2-cyanoacrylate, 2-chloroethyl 2-cyanoacrylate, ethoxycarbonylmethyl 2-cyanoacrylate, trifluoroethyl 2-cyanoacrylate (reads on 2-cyanoacrylate compound) in an amount of (col. 2, lines 7-55). As the carbonate compound, the reference teaches alkylene carbonates, alkyne carbonates, alkylene glycol bisalkyl carbonates and trihydric alcohol trisalkyl carbonates, including ethylene carbonates, propylene carbonate, acetylene carbonate (i.e. vinylene carbonate), bisalkyl carbonates derived from diols such as ethylene glycol, diethylene glycol, triethylene glycol, propylene glycol, dipropylene glycol, 1,3-propanediol, 1,4-butanediol, 1,3-butanediol, 2,3-butanediol, neopentyl glycol and 2-ethyl-1,3-hexanediol, wherein the alkyl group may be methyl, or phenyl (col. 2, lines 56-col. 3, line 32). The reference teaches carbonate compound (B) within the range of 0.01 to 70% by weight, preferably within the range of 0.5-65% by weight, based on the sum total of the 2-cyanoacrylate compound (A) and the carbonate compound (B) [0027].
Fukuzawa is silent with regard to the cured adhesive composition having claimed water absorption rate, or having claimed water absorption rate and an elution rate, a transparency or haze within the scope the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
Fukuzawa teaches cyanoacrylate compounds that fall within the scope of 2-cyanoacrylate compounds disclosed in the instant specification (PGPUB-[0130]). Additionally, disclosed carbonate compounds include ethylene carbonates, propylene carbonate and acetylene carbonate. It is noted that disclosed ethylene carbonate, propylene carbonate and acetylene carbonate are water soluble compounds. Additionally, disclosed genus of cyanoacrylate compounds and carbonate compounds include highly polar substituents, e.g. 2-chloroethyl 2-cyanoacrylate, ethoxycarbonylmethyl 2-cyanoacrylate, trifluoroethyl 2-cyanoacrylate, bisalkyl carbonates derived from diols such as ethylene glycol, diethylene glycol, triethylene glycol, propylene glycol, dipropylene glycol, 1,3-propanediol, 1,4-butanediol, 1,3-butanediol, 2,3-butanediol, neopentyl glycol and 2-ethyl-1,3-hexanediol, wherein the alkyl group may be methyl, or phenyl, i.e. compounds capable of rendering the compound water soluble and having a high solubility parameter. Examples 1-7, 24, 25, 36 and 37 of Fukushima include ethylene carbonate and 2-cayanoacrylate within the scope of instant claims 11, 13 and 14.
It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention to prepare compositions comprising any of the disclosed 2-cyanoacrylates in combination with 0.01 to 70 wt.% of carbonates, including those within the scope of the claimed invention and/or having polar substituents, and reasonably expect the cured products to have the claimed properties, absent evidence to the contrary (claims 1-4, 7-10). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claims 5, 6, 11-16, the discussion from 7-11 above are incorporated herein by reference.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michio (JP 2000-073015 A, machine translation, partial human translation).
Michio teaches an adhesive composition obtained by compounding (A) a cyanoacrylate with (B) a water-soluble polyoxyalkylene glycol-based solvent and (C) a water-soluble surfactant, wherein the sum of the components B and C is 3-30 parts by wt., preferably 5-20 parts by wt. based on 100 parts by wt. of the component A, and wherein a cured adhesive thereof is capable of being peeled within a short time by dipping in hot water or pressurized hot water (Overview). Exemplified compositions in Table 1 include 100 parts by wt. ethyl cyanoacrylate and/or 2-ethoxyethyl cyanoacrylate (read on 2-cyanoacrylate), 5, 6 or 7 parts by wt. of Emalbon T-20/T-80 (i.e. water-soluble surfactant, [0015-0016], and 5, 8, 10 or 13 parts by wt. of ethylene glycol diethyl ether, tetraethylene glycol dimethyl ether, diethylene glycol diethyl ether or Ethylene glycol monomethyl ether acetate (i.e. a water-soluble solvent, [0014]). The amount of water-soluble solvent and surfactant compounds in Exemplified composition in Table 1 fall within the range recited for the claimed water-soluble compound (instant claim 11). Additionally, given that the original specification does not identify any feature that results in the claimed effect or physical property outside of the presence of the claimed components in claimed amounts, given that the exemplified water-soluble surfactants and water-soluble solvents fall within the scope of water soluble compounds disclosed in the instant specification (PGPUB-[0155-0158]), and given that the disclosed product is capable of being peeled within a short time by dipping in hot water or pressurized hot water the claimed properties, the claimed water absorption rate and elution rate, as well as the claimed transparency and haze must be inherent to the cured products from Examples in Table 1 (claims 1-4, 7-10).
With regard to claim 5, given that the disclosed water-soluble solvents and surfactants of exemplified embodiments (Table 1) fall within the scope of water-soluble compounds disclosed in the specification (PGPUB-[0155-0158]), the solubility parameter (as measured by the procedure disclosed in the specification) must be inherently fall within the claimed range.
With regard to claim 6, Michio teaches Examples comprising ethyl 2-cyanoacrylate and  ethoxyethyl 2-cyanoacrylate, having a solubility parameter within the claimed range. It is noted that according to TABLE 1 of the instant specification, the solubility parameter of ethyl 2-cyanoacrylate is 11.35 and that of ethoxyethyl 2-cyanoacrylate is 10.81.
With regard to claim 11, Examples in Table 1 include water-soluble solvent and water-soluble surfactant within the claimed ranges.
With regard claim claims 12 and 13, Examples 1-3, 7 rely on 2-ethyl cyanoacrylate.
With regard to claim 14, Examples 1, 4-6, 8 and 9 include tetraethylene glycol dimethyl ether and Emulpearl T-20 and T-80 (i.e. a polyoxyethylene glycerol borate fatty acid ester surfactant [0015-0016]).
With regard to claims 15 and 16, Examples in Table 1 meet the claimed compositional limitations and therefore, must be capable of being used for temporary fixation or for a teaching material. The discussion with regard to the intended use limitations from paragraph 11 above is incorporated herein reference.
In light of above, presently cited claims are anticipated by the reference.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Michio (JP 2000-073015 A, machine translation, partial human translation).
The discussion with regard to Michio from paragraph 20 above is incorporated herein by reference.
The Fukuzawa is silent with regard to a cured adhesive composition having claimed water absorption rate, or having claimed water absorption rate, and an elution rate, a transparency, or haze within the scope the claimed invention.
As stated in paragraph 15 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Given the teaching Michio on adhesive compositions obtained by compounding (A) a cyanoacrylate with (B) a water-soluble polyoxyalkylene glycol-based solvent and (C) a water-soluble surfactant, wherein the sum of the components B and C is 3-30 parts by wt., preferably 5-20 parts by wt. based on 100 parts by wt. of the component A, and wherein a cured adhesive thereof is capable of being peeled within a short time by dipping in hot water or pressurized hot water, given that working examples include a cyanoacrylate compound, and a water-soluble surfactant and solvent that collectively fall within the scope of water-soluble compounds disclosed in the instant specification, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to reasonably expect the cured adhesive to have the claimed properties, absent evidence to the contrary. As stated in paragraph 17 above, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons.
The discussion with regard to claims 5, 6, 11-16 from paragraphs 21-26 above are incorporated herein by reference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brinkmann et al. (US 3,961,966) teach cyanoacrylate adhesives comprising butyrolactone or caprolactone. Shirashi et al. (US 4,377,490) teach adhesive compositions comprising -cyanoacrylate ester, an aliphatic alcohol or  polyether or derivatives thereof and aromatic polyols, carboxylic acid or derivatives thereof. Blomquist (EP0239890 A2, cited in the IDS dated 1/6/22) teaches cyanoacrylate adhesive comprising plasticizers that are moderately hydrogen bonding solvent having a solubility parameter of 7.4 to less than 9.6.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762